USCA4 Appeal: 21-7228      Doc: 9        Filed: 01/25/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7228


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CARL JAVAN ROSS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        James K. Bredar, Chief District Judge. (1:16-cr-00020-JKB-1)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Carl Javan Ross, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7228         Doc: 9      Filed: 01/25/2022      Pg: 2 of 2




        PER CURIAM:

               A jury convicted Carl Javan Ross on child pornography charges. The district court

        recently denied Ross’ 28 U.S.C. § 2255 motion, and this court denied a certificate of

        appealability and dismissed Ross’ appeal.        Ross then filed a “Motion for Another

        Appeal/Rehearing,” which the district court docketed as a notice of appeal. This court may

        exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-46 (1949). Because the district court did not enter an order, nor

        may Ross seek a second direct appeal, we lack jurisdiction. Accordingly, we dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2